IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James Kenney,                          :
                         Petitioner    :
                                       :
                v.                     :        No. 845 C.D. 2018
                                       :
Workers' Compensation Appeal           :
Board (Lower Pottsgrove Township       :
and Delaware Valley Workers'           :
Compensation Trust),                   :
                        Respondents    :


                                      ORDER

                NOW, September 10, 2019, upon consideration of Respondents’

application for reargument, and Petitioner’s answer in response thereto, the

application is denied.




                                       GRETCHEN C. HANRAHAN,
                                       Chief Legal Counsel